Blackford, J.
On the petition of Cooper, a man of colour, the Circuit Court, at the November term, 1834, issued a writ of habeas corpus, requiring Charles T. Noble to bring the petitioner before the Court, together with the cause of his detention. The return to the writ states,-that Cooper had been taken before a justice, &c., and that, on his failing to *259give bond, &c., the justice ordered that he should be hired out for six months. It also states, that the overseers of the poor, in pursuance of the justice’s order, on the thii'd of November, 1834, hired Cooper to Noble for six months. The Circuit Court discharged the petitioner. *
E. M. Huntington, for the state.
J. D. Taylor, for the defendant.
The following agreement of counsel is ,a part of the record: “It is agree<j-that the above-named Cooper was, at the time he came into the state of Indiana, a free man of colour; that he came to the state since the taking effect of the act of 1831, which requires free negroes, mulattoes, &c. to give bond for their good behaviour’, and that they will not become a public charge; that he was regularly brought before the magistrate named in the record of this cause by the said overseers of the poor, and on failing to give the bond required by law, hired out to the said Charles T. Noble for the term of six months, under the authority of the said act; and that the illegal detainer, complained of by the said Edward Cooper in said writ of habeas corpus, is and was the hiring aforesaid. This agreement is made to supply any possible defect in the transcript of the proceedings in the Court below, and is hereby made a part of the record.”
This cause, as submitted to us by the counsel, presents but one question for our consideration; that is, whether the statute of 1831, entitled “An act concerning free negroes and mulattoes, servants and slaves,” tinder which the petitioner was hired out, is or is not constitutional ?
In- questiqns of this kind, it is our duty to decide in favour of the validity of the statute, unless its unconstitutionality is so obvious as to admit of no doubt. With this view of the subject, we have examined the statute in question, and are of opinion that the objections made to it cannot be sustained.

Per Curiam.

The judgment is reversed. Cause remanded, &c.